Citation Nr: 1543067	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, attorney.


WITNESSES AT HEARING ON APPEAL

Appellant and sister

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to July 1979.  The appeal to reopen a claim of service connection for a seizure disorder is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Huntington, West Virginia Department of Veteran Affairs (VA) Regional Office (RO).  The matters of service connection for a psychiatric disability and entitlement to a TDIU rating are before the Board on appeal from a May 2013 rating decision by the Huntington RO.  In July 2015, a Travel Board hearing was held before the undersigned regarding the claim to reopen; a transcript of the hearing is associated with the record.

A May 2013 rating decision denied the Veteran service connection for a psychiatric disability and a TDIU rating.  In June 2013 he filed a (timely) notice of disagreement (NOD) with that decision.  Thereafter, those denials were confirmed and continued by a July 2014 rating decision (and In August 2014 he again filed a NOD in the matter.  A statement of the case (SOC) was not issued in response to either NOD, and the Board is required to take corrective action.  

A February 2014 SOC reopened the claim of service connection for a seizure disorder and addressed it on the merits.  Notwithstanding that decision, whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the Agency of Original Jurisdiction (AOJ) may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of service connection for a psychiatric disability and for a seizure disorder on de novo review, and entitlement to a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed April 1992 rating decision continued a denial of  service connection for a seizure disorder (which had essentially been based on a finding that such disability was unrelated to the Veteran's service).

2.  Evidence received since the April 1992 rating decision suggests that the Veteran has a seizure disorder that may have been aggravated during service; relates to an unestablished fact needed to substantiate the claim of service connection for a seizure disorder; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a seizure disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision grants the benefit sought with respect to the matter addressed on the merits (reopens the claim of service connection for a seizure disorder), there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A February 1988 rating decision denied the Veteran service connection for a seizure disorder, based essentially on a finding that a head injury noted in service did not result in loss of consciousness, was acute, and was not responsible for his seizure disorder.  The Veteran was notified of that decision, and filed a timely February 1988 NOD initiating an appeal.  However, after a May 1988 SOC was issued, he did not perfect an appeal in the matter.  Therefore, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105.  Thereafter, the Veteran sought to reopen that claim; an April 1992 rating decision declined to do so.  He was notified of that decision and did not appeal it; therefore, it also became final, and is the prior final decision in this matter.  

Evidence of record at the time of the April 1992 rating decision included lay statements that showed the Veteran had a seizure disorder; STRs documenting reports of preservice head trauma from skiing, a January 1978 left temple injury sustained when he struck by a door, episodes of shaking at night (that had occurred as a child, with a major attack in 1974) diagnosed as a seizure disorder, and reports of frequent seizures since 1979 following a head injury in service; a September 1987 VA examination report noting a diagnosis of generalized epilepsy; and several sworn statements from the Veteran's friends and family indicating they had no knowledge of his having a seizure disorder prior to his military service.  

Evidence received since the February 1988 rating decision includes VA and private treatment records indicating he has been treated for seizures continuously since his military service, with additional diagnoses of "pseudo-seizures" and "psychogenic seizures;" a private May 2010 medical opinion which suggests (based on the Veteran's reports that his seizures prior to a head injury in service were much less frequent than those after such injury) that the reported injury in service caused a major aggravation of his seizure disorder; and an August 2015 private psychiatric opinion (from Dr. Worst) indicating that the Veteran's head injury during service likely added to his existing vulnerabilities created by preservice head injuries which, alone, would have been ample to create a pseudo-seizure presentation.  Dr. Worst also indicated that psychosocial factors while in the military (i.e. harassment by superiors, etc.) would have further contributed to his existing vulnerabilities.  

As the prior final rating decisions denied service connection for seizures based essentially, on a lack of evidence of a nexus between such disability and service, for additional evidence received to be found new and material evidence/sufficient to reopen the claim, it must be evidence that was not previously in the record, is not cumulative or redundant, and relates to the matter of a nexus between the current seizure disorder and the Veteran's service.  The May 2010 and August 2015 private opinions were not previously in the record clearly pertain (positively) to the matter of a nexus between the current seizures and the Veteran's service.  Therefore, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the additional evidence received is both new and material.  Accordingly, the claim of service connection for a seizure disorder may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a seizure disorder is granted.


REMAND

Although the matter of service connection for a seizure disorder has been reopened, further development is needed for a proper merits adjudication of the claim.  

Pertinent records of VA treatment the veteran has received for seizures are outstanding.  He apparently receives ongoing treatment, and the most recent records in of such treatment in his record are dated in September 2013.  As the outstanding records may contain pertinent information, and are constructively of record, they must be secured.

In addition, the medical evidence of record leaves the nature and etiology of the Veteran's seizures unclear.  There are various diagnoses in the record, to include seizure disorder, epilepsy, non-epileptic events, pseudo-seizures, and psychogenic seizures.  An examination to reconcile the diagnoses of the current disability is necessary.  

Furthermore, under 38 U.S.C.A. § 1111, a Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment; such presumption may be rebutted only by clear and unmistakable evidence (of pre-existence).  [A history of a pre-service injury, of itself, is not a notation of a disability on service entrance, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.]  In addition, if the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability not noted on entry in (but manifested during) service was aggravated by service.  This presumption likewise can be rebutted only by clear and unmistakable evidence (of non-aggravation).  Here, while the examiner's notes the Veteran's service enlistment examination medical history report of a concussion in 1974, there was no actual notation of a seizure disorder on the service enlistment examination.  Thus, he is entitled to a legal presumption of soundness on entry into service with respect to a seizure disability, and an examination that adequately addresses the etiology of such disability in light of the applicable legal presumption is needed.  The December 2013 VA examination report purports to address the medical questions presented.  However, the opinions and findings therein are conclusory/unaccompanied by rationale.  Therefore, that examination report is inadequate for rating purposes.  The May 2010 and August 2015 private medical opinions that suggest the Veteran has either a seizure (or pseudo-seizure) disorder that was aggravated by a head injury in service are similarly deficient, and another examination to secure an adequate medical opinion is needed.

Finally, the Veteran timely filed June 2013 and August 2014 NODs initiating an appeal of May 2013 and July 2014 rating decisions, respectively, denying him service connection for a psychiatric disability and a TDIU rating.  The AOJ has not issued a SOC in these matters, and a remand for corrective action is necessary.  See  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  Notably, these claims are not fully before the Board at this time, and will only be so if the Veteran files a timely substantive appeal following the issuance of a SOC.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete copies of all updated (i.e., any that are not already of record) records of VA evaluations and/or treatment the Veteran has received for a seizure disorder (specifically including any records dated since September 2013).  

2.  The AOJ should then arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his claimed seizure disorder.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed indicated must be ordered.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify the Veteran's seizure disorder, by diagnosis.  Specifically, indicate whether the seizures are true seizures, pseudoseizures, or psychogenic in nature.  Reconcile the diagnosis determined proper with all conflicting diagnoses in the record (in both private and VA records). 

(b) Is there evidence in the record which renders it undebatable from a medical standpoint that the Veteran's current seizure disability pre-existed his military service?  If so, please identify such evidence.

(c) If the disability is shown by clear and unmistakable evidence to have pre-existed the Veteran's service, is there any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated during or by his service?  If so, identify such evidence.

(d) If it is not shown by clear and unmistakable evidence that the Veteran's seizure disorder pre-existed the Veteran's service and was not aggravated therein, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service (to include a January 1978 head injury and a January 1979 diagnosis of "seizure disorder" noted in his STRs).

Explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate de novo the claim of service connection for a seizure disorder.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

4.  The AOJ should also issue an appropriate SOC in the matters of service connection for a psychiatric disability and entitlement to a TDIU rating.  The Veteran and his attorney must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in those matters, a timely substantive appeal must be filed following the issuance of the SOC.  If that occurs, these matters should also be returned to the board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


